Citation Nr: 0602548	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for postoperative residuals 
of colon cancer, to include as a result of herbicide 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1955 to May 1973.  He apparently had additional (prior) 
active service, the dates of which have not been verified.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The veteran's colon cancer was not manifested during his 
active service or in the first postservice year, and is not 
shown to be related to service (including exposure to Agent 
Orange therein).


CONCLUSION OF LAW

Service connection for postoperative colon cancer is not 
warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The record reflects that through a November 2002 letter 
(prior to the RO's initial adjudication of his claim) the 
veteran was advised of the evidence and information necessary 
to substantiate a service connection claim, the information 
he was required to provide to enable VA to obtain evidence in 
support of his claim, the assistance VA would provide in 
obtaining evidence and information in support of the claim, 
and the evidence he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A March 2003 statement 
of the case (SOC) provided a full outline of the regulation 
implementing the VCAA, including (at p. 3) that the veteran 
should submit any evidence in his possession pertinent to his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier. 

The veteran's VA treatment and private medical records have 
been secured.  He has not identified any pertinent evidence 
that remains outstanding.  The Board has also considered 
whether a VA examination is necessary.  A VA examination is 
necessary when (summarized) the evidence of record does not 
contain sufficient competent evidence to decide the claim but 
contains evidence of current disability; establishes an 
event, injury, or disease in service; and indicates that the 
claimed disability may be associated with the event, injury, 
or disease in service.  Here, there is evidence or current 
disability (and of exposure to herbicides in service, as 
alleged).  However, there is no competent evidence suggesting 
or indicating that the veteran's colon cancer might be 
associated with his Agent Orange exposure in service (or 
otherwise to service).  Hence, a VA examination is not 
necessary.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background

The veteran's active service included a period of service in 
Vietnam during the Vietnam era.  His service medical records 
(including his December 1972 separation examination report) 
make no mention of complaints, findings, treatment, or 
diagnosis pertaining to colon cancer.

December 2000 VA colonoscopy (scheduled after an abnormal 
barium enema) revealed multiple colon polyps, one of which 
was found to have an adenocarcinoma in situ, arising in a 
tubular adenoma, with evidence of microinvasion.

March 2001 VA colonoscopy found multiple colon polyps on both 
the right and left side.  In July 2001, the veteran underwent 
a sigmoid colectomy with anastomosis.  

A September 2001 Agent Orange registry examination report 
notes that the veteran was examined, and was advised that he 
did not have any Agent Orange related conditions.

March 2004 private medical records reflect that the veteran 
had a recurrence of his colon cancer and was scheduled for 
another surgical procedure.

Extensive additional medical records in the file report 
treatment the veteran received for his colon cancer and other 
disabilities; none contains information relating the colon 
cancer to the veteran's service (including to herbicide 
exposure therein).




C.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served on 90 days of active duty, and a 
malignant tumor (colon cancer) is manifested to a compensable 
degree within one year following discharge from active duty, 
such disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include Non-Hodgkin's lymphoma, Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Notably, colon cancer 
is not included in this list.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

D.	Analysis

The record does not contain any evidence that the veteran's 
colon cancer was manifested in service or in his first 
postservice year; in fact, it was first noted in 2000.  
Consequently, service connection for colon cancer on the 
basis that it manifested in service, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.

The veteran's claim seeking service connection for his 
postoperative colon cancer is based on a theory of 
entitlement that the disease is due to his exposure to Agent 
Orange in Vietnam.  However, colon cancer is not enumerated 
among the diseases the Secretary has determined are related 
to herbicide (Agent Orange) exposure.  Consequently, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for 
residuals of colon cancer by competent and probative evidence 
showing that such disease is somehow related to service 
(including to Agent Orange exposure therein).  See Combee, 
supra.  However, he has not submitted any such evidence.  

The first evidence of the veteran's colon cancer was in 2001, 
about 28 years after his discharge from active duty.  Such a 
long interval of time between service separation and the 
earliest documentation of the cancer is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The file does not 
contain any medical opinion or other competent medical 
evidence that supports the veteran's assertions.  A September 
2001 VA examination to determine whether the veteran had any 
Agent Orange related conditions found that he had none (it 
was noted that he had colon cancer).  Because he is a 
layperson, the veteran's own statements to the effect that he 
acquired colon cancer as a result of exposure to Agent Orange 
in service are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance of 
the evidence is against this claim; hence, it must be denied.


ORDER

Service connection for postoperative colon cancer is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


